Britt, J.,
dissenting: Defendant Townsend’s principle assignment of error relates to the failure of the trial court to nonsuit the action as to him.
A motion to nonsuit presents the question whether the evidence considered in the light most favorable to plaintiff is sufficient to be submitted to the jury. Discrepancies and contradictions in plaintiff’s evidence are for the jury, not the court. Plaintiff is entitled to every reasonable inference to be drawn from his evidence. Cutts v. Casey, 271 N.C. 165, 155 S.E. 2d 519.
A decision in this case depends upon the construction of portions of G.S. 20-154. Plaintiff contends that under the facts in this case this statute required defendant Townsend to give a signal continuously for the last 200 feet before stopping or making a turn and to continue signaling until his movement was completed. (Emphasis added).
Our research fails to disclose that our Supreme Court has said whether or not a motorist situated as defendant Townsend was in this case must continue signaling until his left turn movement is completed. I fear that the construction given in the majority opinion is too strict.
Subsection (b) of G.S. 20-154, after describing the signal to be given, states that “all signals shall be maintained or given continuously for the last one hundred feet (two hundred feet where speed limit is 45 miles per hour or more) traveled prior to stopping or making a turn.” (Emphasis added). In the instant case, a turn was not made when defendant Townsend stopped at the intersection.
In my opinion, the trial court properly submitted the case for jury determination and I vote to affirm.